Citation Nr: 1718471	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-45 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral intervertebral disk herniation at L5-S1 level prior to March 19, 2015, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2007 to June 2008.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This matter was previously remanded by the Board in February 2013 in order to obtain outstanding Social Security Administration (SSA) disability records and for the RO to consider a claim of entitlement to a total disability rating based upon individual unemployability (TDIU) which was reasonably raised by the record; as the requested development has been completed, the matter on appeal is now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, a September 2016 RO decision granted an increased 20 percent disability rating, effective March 19, 2015, for the Veteran's lumbar spine disability; however, as this does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the September 2016 RO decision granted the Veteran's TDIU claim, effective March 19, 2015.  Notably, the Veteran has not appealed the grant of a TDIU rating or the assigned effective date, although he may yet choose to do so.  As such, the issue of entitlement to a TDIU is not currently before the Board.  38 C.F.R. §§ 20.200-02 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to March 19, 2015, the Veteran's service-connected lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral intervertebral disk herniation at L5-S1 level was manifested by no worse than forward flexion to 74 degrees, and combined range of motion of the thoracolumbar spine of 174 degrees, without any muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, thoracolumbar ankylosis, incapacitating episodes, or associated objective neurologic abnormalities.  

2.  From March 19, 2015, the Veteran's service-connected lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral intervertebral disk herniation at L5-S1 level has been manifested by no worse than forward flexion to 35 degrees, without thoracolumbar ankylosis, incapacitating episodes, or associated objective neurologic abnormalities.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral intervertebral disk herniation at L5-S1 level prior to March 19, 2015, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

With respect to the Veteran's increased rating claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

To the extent that the Veteran's April 2017 brief asserts generally that VA examinations have failed to adequately assess the reduced forward flexion resulting from his lumbar spine condition, the Board finds that the relevant VA examinations of record are adequate for adjudicating the Veteran's claim, as the examiners considered the Veteran's relevant medical history, reviewed the claims file, conducted relevant examinations, and provided sufficient information to address the relevant rating criteria.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Moreover, the Veteran's general assertion of inadequacy is insufficient to overcome the presumption of regularity with respect to the usual practices of VA examiners when conducting VA examinations for rating purposes.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


II.  Initial Rating - Low Back

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45.  Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  
Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim, the Board has considered it from the assigned initial effective date, which the Veteran has not appealed, including the appropriateness of any assigned staged rating periods, as well as whether any additional staged rating periods are warranted.  

The Veteran's service-connected lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral intervertebral disk herniation at L5-S1 is rated as 10 percent disabling prior to March 19, 2015, and as 20 percent disabling thereafter under the General Rating Formula for Diseases and Injuries of the Spine, DC 5243.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5243 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

After a full review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral intervertebral disk herniation at L5-S1 level prior to March 19, 2015, and in excess of 20 percent thereafter.  

VA treatment records consistently document that the Veteran's thoracolumbar spine range of motion is decreased due to pain; however, other than the two VA examinations discussed further herein, VA treatment records do not document specific range of motion findings as measured in degrees by the use of a goniometer; therefore, they are less probative as to the severity of the Veteran's limited range of motion and do not permit application of the rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Additionally, the Veteran's ongoing subjective complaints of pain are adequately contemplated by his compensable ratings for the entire period on appeal.  See Mitchell, 25 Vet. App. 32.  

Upon VA examination in January 2009, the Veteran reported ongoing back pain with flare-ups of pain worsened by physical activity which resulted in a functional impairment including a stiff back and decreased range of motion.  Upon physical examination, range of motion findings included forward flexion to 74 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and bilateral lateral rotation to 20 degrees.  There was objective evidence of pain upon range of motion, but no additional limitation of motion upon repetition.  Additionally, there was no abnormal spinal curvature, spasm, atrophy, guarding, weakness, or weakness, although the Veteran reported pain with motion and tenderness of his spine.  Motor, sensory, and reflex examinations were all normal, and a straight leg raising test was negative.  Magnetic resonance imaging (MRI) revealed lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral anterior vertebral disk herniation at the L5-S1 level.  

Social Security Administration (SSA) records likewise document the Veteran's subjective reports of back pain which limited his physical activity, and a May 2010 SSA determination and transmittal documents that the Veteran was found to be disabled as of June 2008 due to primary disorders of the back (discogenic and degenerative) and secondary anxiety disorders.  

More recently, upon VA examination on March 19, 2015, the Veteran reported ongoing severe back pain with functional impairment including limited physical activity.  Upon physical examination, range of motion findings included forward flexion to 35 degrees, extension to 5 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 15 degrees.  There was noted functional loss including pain with motion and resulting difficulty with bending; but there was no evidence of pain with weight bearing, and no additional loss of range of motion upon repetition.  The examiner stated that the physical examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time, and noted that low back pain could significantly limit the Veteran's functional ability during flare ups or with use over a period of time; however, he was unable to speculate regarding any additional limitation in terms of range of motion given that the Veteran was not being examined during a flare up episode.  Additionally, he documented guarding, tenderness, and spasms which did not result in abnormal gait or abnormal spinal contour.  Muscle strength, reflex, and sensory tests were all normal, without atrophy or ankylosis.  There was no radicular pain, signs or symptoms due to radiculopathy, or any other neurologic abnormalities or findings related to the Veteran's thoracolumbar spine condition.  There was no noted IVDS and the Veteran denied the use of assistive devices.  

The Board acknowledges that intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  Notably, the provisions for evaluating IVDS are not for application because the probative evidence of record does not document incapacitating episodes with bed rest prescribed by a physician.  Id.  

The Board has also considered whether the Veteran is entitled to a separate disability rating for any objective neurologic abnormalities associated with his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  While, the Veteran has consistently reported radiating pain, numbness, and weakness in his left lower extremity, the probative objective evidence of record, including VA treatment records, does not document that his back condition has resulted in associated neurologic abnormality for any period on appeal.  

The Board acknowledges that VA treatment records suggest associated neurologic abnormality; for example, VA treatment records from March 2009 document an impression of left lumbar radiculopathy based upon the Veteran's reports and MRI results showing a small herniated nucleus pulposus (HNP) on the left that could explain the symptoms.  However, as the examining physician stated that such diagnosis "could" explain the Veteran's symptoms, his conclusion is less probative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (explaining that medical evidence which merely indicates that an alleged disorder may be related to service is too speculative to establish the presence any such relationship).  Moreover, there were no neurological deficits or red flags upon physical examination in June 2012, electrodiagnostic testing in December 2013 documented no evidence of lumbar radiculopathy, and January 2015 physical examination again showed no gross sensory deficits.  In August 2016, the Veteran complained of chronic lumbar back pain with an acute exacerbation and the examining physician stated this was suggestive of suspected left lumbar radiculitis, which he proceeded to diagnose.  Again, this conclusion and diagnosis is less probative as the physician based his conclusion on "suggested" or "suspected" conditions.  Id.  After persistent symptoms, recent diagnostic testing from September 2016 to rule out associated radiculopathy documents that there was evidence of mild focal muscular irritation on the left peroneus longus muscle which did not support any diagnosis; as such, there was no electrodiagnostic evidence of left lumbar radiculopathy.  The Board finds this most recent diagnostic testing to be highly probative, and while the Veteran's subjective reports of associated neurologic symptoms have been considered insofar as the Veteran is competent to report observable symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), such reports are less probative than the objective diagnostic testing which ultimately showed no neurologic abnormality associated with the Veteran's service-connected lumbar spine condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In conclusion, the Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or his representative.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral intervertebral disk herniation at L5-S1 level prior to March 19, 2015, and in excess of 20 percent thereafter, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for lumbar dextroscoliosis with intervertebral disk desiccation and left paracentral intervertebral disk herniation at L5-S1 level prior to March 19, 2015, and in excess of 20 percent thereafter, is denied.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


